Exhibit Innotrac Corporation Announces 2009 Second Quarter Results ATLANTA, GA (August 14, 2009) – Innotrac Corporation (NASDAQ-GM: INOC) announced financial results today for the second quarter and six months ended June 30, 2009. The Company reported revenues of $27.6 million for the quarter versus $29.5 million reported in the comparable period in 2008, a decrease of 6.6%. The decrease in revenue for the three months ended June 30, 2009 was primarily due to a $2.6 million decrease in freight revenue, which has no material impact on our operating profitability due to pricing practices for direct freight costs, offset by a $634,000 increase in service revenue for the quarter as compared to the same period in 2008. The increase in service revenue for the quarter resulted from a $1.4 million increase in service revenue from existing clients in our eCommerce and Telecom verticals offset by a $559,000 decrease in service revenue from our direct marketing vertical due to decreased volumes and a $177,000 decrease in service revenue from our DSL vertical resulting from the completed transition of a portion of the AT&T fulfillment business to AT&T’s in-house fulfillment in mid June 2009. For the six months ended June 30, 2009, the Company reported revenues of $56.4 million compared to $62.2 million for the same period in 2008, a decrease of 9.4%. The decrease in revenue for the six months ended June 30, 2009 was primarily due to a $5.7 million decrease in freight revenue resulting from the transition of
